DETAILED ACTION
Status of Claims:
Claims 41 – 57 are allowed. 
Claims 58 and 59 are withdrawn based on the patent board decision. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Bergstrom on 08/11/2021.
The application has been amended as follows:

41. (Previously Presented) A cloud connector that is a component of a multiple-cloud-computing- facility aggregation that provides distributed services that are distributed across multiple geographically and operationally distinct physical cloud-computing facilities, each cloud- computing facility managed by a management server, the cloud connector comprising: 
	a cloud-connector virtual machine within a physical server having server hardware, including one or more memories, one or more processors, and one or more data-storage components, and a virtualization layer that provides an execution environment for one or more virtual machines; 
	an electronic cloud-connector-service interface through which a cloud-connector user interface is displayed on a local or remote terminal, personal computer, or other computer system and through which the distributed services are accessed by the local or remote terminal, personal computer, or other computer system; and 

	implemented as a virtual machine within a management server within one of the cloud-computing facilities. 
	providing an electronic interface through which the cloud connector requests services provided by the cloud-connector node, and 
	accessing a cloud-management interface, provided by the management server within the cloud-computing facility in which the cloud-connector node is located, through which the cloud-connector node accesses management services provided by the management server.

42. (Currently Amended) The cloud connector of claim 41, wherein the distributed services are services that the cloud connector provides by, for each distributed service, requesting one or more services from at least two different cloud-connector nodes within two different cloud-computing facilities of the multiple-cloud-computing-facility aggregation.

43. (Currently Amended) The cloud connector of claim 41, wherein the cloud connector additionally provides non-distributed services through that the cloud-connector-service interface, a non- distributed service provided by requesting one or more services from a single cloud- connector node within a cloud-computing facility of the multiple-cloud-computing-facility aggregation.

44. (Currently Amended) The cloud connector of claim 41, wherein each cloud-connector node is located within a management server of a cloud-computing facility selected from among a virtual-data-center management server, a cloud-director server, and a physical-data-center management server.

45. (Currently Amended) The cloud connector of claim 41, wherein a cloud-connector node comprises: 

	service routines that, when executed in response to a received request, carry out the request and provide a response to the request; 
	a database that stores configuration data for the cloud-connector node; 
	adapters that provide access by the cloud-connector node to a file system and a management interface of a cloud-computing-facility management system; and 
	a messaging protocol and network transfer services that together provide for transfer of data files to remote cloud-connector nodes.

46. (Currently Amended) The cloud connector of claim 45, wherein the messaging protocol and network transfer services provide for checkpoint-restart of interrupted or failed data- transfer operations.

47. (Currently Amended) The cloud connector of claim 45, wherein the cloud-connector node provides a login service, a parameterized service request that invokes a particular parameter- specified service, a data-upload service that receives and stores data transmitted to the cloud-connector node by the cloud connector, a file-transfer service that, when requested by the cloud connector, transfers a file from the cloud-connector node to a different cloud- connector node; and a file-transfer service that, when requested by the cloud connector, transfers a file from a different cloud-connector node to the cloud-connector node.

48. (Currently Amended) The cloud connector of claim 45, wherein services provided by the cloud- connector nodes are requested by the cloud connector using the representational state transfer protocol via a hypertext transfer protocol proxy server.

49. (Previously Presented) A cloud-connector node that executes within a cloud-computing facility and that interoperates with a cloud connector, the cloud connector interoperating with additional cloud-connector nodes in additional cloud-computing facilities that each includes at least one cloud-connector 
	a virtual machine within a management server of the cloud-computing facility; 
	an authorization service that authorizes access to the cloud-connector node and to services provided by the cloud-connector node; 
	an electronic interface through which the cloud connector requests services provided by the cloud-connector node; 
	service routines that, when executed in response to a received request, carry out the request and provide a response to the request; 
	a database that stores configuration data for the cloud-connector node; 
	adapters that provide access, by the service routines within the cloud-connector node, to a file system and a management interface of a cloud-computing-facility management system; and 
	a messaging protocol and network transfer services that together provide for transfer of data files to remote cloud-connector nodes.

50. (Currently Amended) The cloud-connector node of claim 49, wherein the cloud-connector node is located in a virtual-data-center server that manages a virtual data center within the cloud- computing facility.

51. (Currently Amended) The cloud-connector node of claim 49, wherein the cloud-connector node is located in a cloud-director server that manages virtual data centers within the cloud- computing facility.

52. (Currently Amended) The cloud-connector node of claim 49, wherein the cloud-connector node is located in a management server that is neither a cloud-director server nor a virtual-data- center management server, the management server managing the cloud-computing facility.

, wherein the cloud connector is located within a cloud-computing facility that is geographically and operationally remote from the cloud-computing facility within which the cloud-connector node executes.

54. (Currently Amended) The cloud-connector node of claim 49, wherein the messaging protocol and network transfer services provide for checkpoint-restart of interrupted or failed data- transfer operations.

55. (Currently Amended) The cloud-connector node of claim 49, wherein the cloud-connector node provides a login service, a parameterized service request that invokes a particular parameter-specified service, a data-upload service that receives and stores data transmitted to the cloud-connector node by the cloud connector, a file-transfer service that, when requested by the cloud connector, transfers a file from the cloud-connector node to a different cloud-connector node; and a file-transfer service that, when requested by the cloud connector, transfers a file from a different cloud-connector node to the cloud- connector node.

56. (Currently Amended) The cloud-connector node of claim 49, wherein services provided by the cloud-connector node are requested by the cloud connector using the representational state transfer protocol via a hypertext transfer protocol proxy server.

57. (Currently Amended) The cloud-connector node of claim 49, that, together with the cloud connector and additional remote cloud-connector nodes in operationally distinct cloud- computing facilities, comprises a distributed-services component of a multiple-cloud- computing-facility aggregation.

58. Cancelled.
59. Cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAZIA NAOREEN/Examiner, Art Unit 2458   

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        August 13, 2021